Citation Nr: 0203043	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  00-18 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for nocturnal 
myoclonus, to include as secondary to the veteran's service-
connected cervical spine and low back disorders.

2.  Entitlement to service connection for central-type sleep 
apnea, to include as secondary to the veteran's service-
connected cervical spine and low back disorders.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In an October 1997 rating decision, the RO 
denied service connection for nocturnal myoclonus and 
central-type sleep apnea.  In April 1998, the RO granted a 70 
percent evaluation for PTSD, effective from June 1997.

The Board recognizes that the service connection claims were 
certified to the Board as an issue of the timeliness of a 
Substantive Appeal as to those claims, as the RO determined 
in May 1999 that a timely appeal had not been filed.  
However, the Board notes that the veteran submitted a 
statement in November 1998 indicating that he wished to have 
a hearing on his claims for service connection for nocturnal 
myoclonus and central-type sleep apnea.  Since this statement 
was received within 60 days of the RO's Statement of the Case 
addressing these issues, the Board finds that this statement 
meets the requirements for a Substantive Appeal under 
38 C.F.R. § 20.202 (2001).  Therefore, the Board has 
jurisdiction to address these claims.  

The Board further notes that, in his September 2000 VA Form 9 
(Appeal to Board of Veterans' Appeals), the veteran indicated 
that he was not seeking a Board hearing on these claims.  See 
38 C.F.R. § 20.704(e) (2001).  He also canceled an RO hearing 
scheduled for March 2001.

Additionally, in the noted November 1998 statement, the 
veteran withdrew his claims for entitlement to increased 
evaluations for cervical spine and low back disorders.  See 
38 C.F.R. § 20.204 (2001).  However, the Board also accepts 
this statement as a Substantive Appeal on the issue of 
entitlement to an increased evaluation for PTSD, as the 
veteran asked for a hearing on this issue in this statement.  
It appears from the claims file that the RO did not treat 
this statement as such, and the veteran initiated a second 
appeal for an increased evaluation for PTSD following an 
August 2000 rating decision.  However, in view of the 
procedural history, the Board will treat this claim as 
arising on appeal following the noted April 1998 rating 
decision.  This claim will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims for service connection has been obtained 
by the RO, and the RO has notified him of the type of 
evidence needed to substantiate his claims.

2.  The veteran's claimed nocturnal myoclonus has not been 
shown to be etiologically related either to service or his 
service-connected cervical spine and low back disorders.

3.  The veteran's claimed central-type sleep apnea has not 
been shown to be etiologically related either to service or 
his service-connected cervical spine and low back disorders.


CONCLUSIONS OF LAW

1.  Nocturnal myoclonus was not incurred in or aggravated by 
service or as secondary to the veteran's service-connected 
cervical spine and low back disorders.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  Central-type sleep apnea was not incurred in or 
aggravated by service or as secondary to the veteran's 
service-connected cervical spine and low back disorders.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  Specifically, the RO has afforded the veteran 
multiple VA examinations in conjunction with his claims and 
has obtained records of reported medical treatment. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  The RO informed 
him of the need for such evidence in a November 1998 
Statement of the Case.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Certain chronic diseases, including organic neurological 
disorders, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001). Additionally, a disability which is proximately 
due to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, any sleep irregularities 
or unusual twitching of the limbs.

An October 1993 VA treatment record contains the first 
notation of complaints of poor sleep.  The veteran first 
reported jerking and jumping of his legs at night during a 
November 1993 VA consultation.

A private medical examination report, dated in January 1996, 
indicates that the veteran's "leg twitching" might be 
suggestive of periodic limb movements of sleep and that 
nocturnal polysomnography and a multiple sleep latency test 
"would certainly clarify the presence or absence of this 
condition."  

VA nocturnal polysomnography studies from July and August of 
1996 were negative for obstructive sleep apnea, although the 
persistence of previously identified leg movements was noted.

In a September 1996 statement, a private doctor noted that 
the veteran had evidence of periodic leg movements with 
sleep, but there was no indication of "restless leg 
syndrome."  The veteran's periodic leg movements were also 
noted in two private medical statements from October 1996.  

An October 1996 opinion from a VA doctor reflects that a 
connection between the veteran's periodic limb movements and 
spinal injuries "could be made if there was clear evidence 
of no movements before the injury and new onset after the 
injury."

The veteran underwent a VA neurological examination in June 
1997, and the examiner diagnosed nocturnal myoclonus, 
probably representing central (frontal) seizures; and 
central-type sleep apnea.  The examiner commented that there 
was "no evidence" that the nocturnal myoclonus was due to a 
neck injury.  In rationalizing this conclusion, the examiner 
cited to a psychiatric treatise addressing the causes of 
myoclonus.  The examiner also noted that sleep apnea 
generally resulted from either local obstruction or a cranial 
origin.  However, in an April 1998 addendum, the examiner 
noted that the diagnosis of central-type sleep apnea should 
be deleted and replaced with a diagnosis of period limb 
movements because the sleep apnea test from July 1996 was 
negative for central-type sleep apnea.  The examiner noted 
that he had reviewed the veteran's "chart."

A statement from a VA doctor, dated in July 1997, reflects 
that a sleep study revealed neither central sleep apnea nor 
obstructive sleep apnea.  This same doctor noted in a 
February 1998 statement that the veteran's periodic limb 
movements could be "related to your spinal condition."  

The veteran underwent a second VA neurological examination in 
July 1998, with an examiner who had an opportunity to review 
the claims file.  In light of the claims file review, the 
examiner rendered a diagnosis of period limb movements of 
sleep, although no diagnosis referring to sleep apnea was 
rendered.  The examiner noted that there was no literature 
indicating that periodic limb movements were more frequently 
seen in cases of individuals with spinal injuries or PTSD.  
It was found to be "more probable than not" that the 
veteran's current periodic limb movements were unrelated to 
cervical spine and low back disorders.  The examiner's 
rationale for this conclusion was the absence of objective 
neurological dysfunction.  

In this case, the Board is aware that the veteran has been 
treated for periodic limb movements and diagnosed with 
nocturnal myoclonus.  While one VA doctor noted in several 
statements that there existed a possibility of a relationship 
between this disorder and a spinal condition, this doctor did 
not provide a definite resolution as to this question or 
rationalize his opinion in any manner.  By contrast, the VA 
examiners who addressed this question concluded that such a 
relationship did not exist.  The examiners based their 
opinions on the absence of neurological findings upon 
examination and medical treatises shedding doubt on the 
veteran's contentions.  Moreover, it is apparent that at 
least the second of these two examiners had an opportunity to 
review the veteran's entire claims file.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this 
case, the Board finds the negative opinions of the VA 
examiners to be definite in character and supported by a 
complete rationale.  As such, the Board finds these opinions 
to have vastly greater probative value than the indefinite 
and unsupported opinion of the noted VA doctor.  Taken as a 
whole, this medical evidence does not suggest a causal 
relationship between the veteran's nocturnal myoclonus and 
either service or a service-connected disability. 

The Board also observes that, while the veteran has reported 
sleep problems, his examiners have concluded that there is no 
evidence of central-type or obstructive sleep apnea.  
Moreover, the veteran has submitted no other evidence 
suggesting that a current sleep disorder is in any way 
related to either service or his service-connected cervical 
spine and low back disorders.  

The only other evidence of record supporting the veteran's 
claims is lay evidence, including his own lay statements and 
those of other acquaintances.  However, none of these 
individuals has been shown to possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  This lay evidence, therefore, does not 
constitute competent medical evidence and lacks probative 
value.  Overall, the competent medical evidence of record 
does not show that the veteran's claimed nocturnal myoclonus 
and central-type sleep apnea were incurred in or aggravated 
by service or as a result of his service-connected cervical 
spine and low back disorders.  Therefore, the preponderance 
of the evidence is against his claims for service connection 
for nocturnal myoclonus and central-type sleep apnea, and 
these claims must be denied.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001). 


ORDER

The claim of entitlement to service connection for nocturnal 
myoclonus, to include as secondary to the veteran's service-
connected cervical spine and low back disorders, is denied.

The claim of entitlement to service connection for central-
type sleep apnea, to include as secondary to the veteran's 
service-connected cervical spine and low back disorders, is 
denied.



REMAND

In a September 2000 submission, the veteran requested a VA 
Travel Board hearing in conjunction with his claim for an 
increased evaluation for PTSD.  To date, however, the veteran 
has not been afforded such a hearing.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
(West 1991) ("claimant has right to a hearing before 
[issuance] of BVA decision")); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704 (2001)).  

Therefore, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing, concerning the issue of 
entitlement to an increased evaluation 
for PTSD, before a member of the Board at 
the Portland, Oregon VARO as soon as such 
a hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

